DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 1, “coil of wire” should read –coil of wire stock--.  
In claim 3, second to last line, “coil” should read –coil of wire stock--.
In claim 3, last line, “coil” should read –coil of wire stock--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “performing a further heat treatment at a temperature between 900 and 1100°C; and thereafter performing a further quench cooling”, which renders the claim indefinite, because there is no “heat treatment” or “quench cooling” recited in the independent claim 3. Therefore, it is unclear what “further” means in this claim. For the purposes of examination, claim 28 is given the broadest reasonable interpretation such that  “performing a further heat treatment at a temperature 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 22-23, 26, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/073422, as cited in the IDS dated 4/4/2019, wherein Fujisawa et al. (US 2007/0163679), as cited in the IDS dated 4/4/2019, hereinafter after “Fujisawa,” is cited and used herein as an English language equivalent.
Regarding claim 1, Fujisawa teaches a method for manufacturing a hot rolled sheet, thick plate, wire, pipe, rod, shape steel, or the like, which reads on plate or strip, comprising preparing an ingot by smelting, forming a slab by a known casting method such as continuous casting, followed by heating the slabs to 900-1500°C and hot rolling ([0113], [0116], [0195]), which overlaps with the instantly claimed prima facie case of obviousness exists. See MPEP §2144.05. Fujisawa further teaches that its examples were heated to 1250°C and hot rolled ([0117], [0128], [0148], [0167], [0171], [0173], [0187]), which falls within the instantly claimed range.
Fujisawa teaches that its steel has an austenite and ferrite two-phase structure, wherein the austenite phase ranges from 10 to 85% by volume (i.e., 15 to 90% ferrite by volume) (Abstract, [0001]), which overlaps with the instantly claimed range of 35-65% ferrite by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Fujisawa teaches that its steel has a composition relative to that of the instant invention, in wt%, as shown below (Abstract, [0030] [0042]-[0045], [0104]).
Element
Claim 1
Fujisawa
Overlap
C
0-0.05
0-0.2
0-0.05
Cr
21-25
15-35
21-25
Ni
1-2.95
0-3
1-2.95
N
0.16-0.28
0.05-0.6
0.16-0.28
Mn
0-2.0
0-12
0-2.0
Mo
0-0.45
0-4
0-0.45
Si
0-1.4
0-4
0-1.4
Al
0-0.05
0-0.1
0-0.05
Cu
0.11-0.50
0-4
0.11-0.50
S
0-0.010
0-0.03
0-0.010
P
0-0.040
0-0.1
0-0.040
REM
0-0.1
0-0.1
0-0.1
V
0-0.5
0-0.5
0-0.5
Ti
0-0.1
0-0.1
0-0.1
Nb
0-0.3
0-2
0-0.3
Mg
0-0.1
0-0.01
0-0.01
W
0-0.15
0
0
Co
0-0.5
0
0
Fe and impurities
Balance
Balance
Balance


The amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe disclosed by Fujisawa overlap the claimed amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe, which is prima facie evidence of obviousness MPEP 2144.05 I. It would have been obvious to 
In addition, even though Fujisawa does not expressly teach the claimed formulas in claim 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper, 134 F.2d 630 (CCPA). In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al, 149 USPQ 685, 688.
	Regarding claim 2, Fujisawa teaches heating the slabs to 900-1500°C and hot rolling ([0113], [0116], [0195]), which overlaps with the instantly claimed range of between 1150°C and 1280°C, to obtain a sheet having a thickness of from 1.5 to 10mm ([0113]) or a thick plate ([0195]), which reads on a quarto plate. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Fujisawa further teaches annealing (i.e., performing a heat treatment) at temperatures ranging from 700-1300°C ([0114]), which overlaps with the instantly claimed range of between 900 and 1100°C, followed by air cooling (i.e., air quench) ([0015], [0017], [0187]).
With respect to claim 3, Fujisawa teaches a method for manufacturing a hot rolled sheet, thick plate, wire, pipe, rod, shape steel, or the like, comprising preparing an ingot by smelting, forming a slab by a known casting method such as continuous casting, followed by heating the slabs to 900-1500°C and hot rolling ([0113], [0116], [0195]), which overlaps with the instantly claimed range of between 1150°C and 1280°C. Fujisawa further teaches that its examples were heated to 1250°C and hot rolled ([0117], [0128], [0148], [0167], [0171], [0173], [0187]), which falls within the instantly claimed range. Fujisawa prima facie case of obviousness exists. See MPEP §2144.05.
Fujisawa teaches providing a continuously cast slab ([0113]) rather than an ingot or bloom. Similarly, Fujisawa teaches obtaining a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]), but does not explicitly state a bar or coil of wire stock. However, such classifications of steel products merely differ in dimensions/shape. Note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Fujisawa teaches that its steel has an austenite and ferrite two-phase structure, wherein the austenite phase ranges from 10 to 85% by volume (i.e., 15 to 90% ferrite by volume) (Abstract, [0001]), which overlaps with the instantly claimed range of 35-65% ferrite by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Fujisawa teaches that its steel has a composition relative to that of the instant invention, in wt%, as shown below (Abstract, [0030] [0042]-[0045], [0104]).
Element
Claim 3
Fujisawa
Overlap
C
0-0.05
0-0.2
0-0.05
Cr
21-25	
15-35
21-25
Ni
1-2.95
0-3
1-2.95
N
0.16-0.28
0.05-0.6
0.16-0.28
Mn
0-2.0
0-12
0-2.0
Mo
0-0.45
0-4
0-0.45
Si
0-1.4
0-4
0-1.4
Al
0-0.05
0-0.1
0-0.05
Cu
0.11-0.50
0-4
0.11-0.50
S
0-0.010
0-0.03
0-0.010
P
0-0.040
0-0.1
0-0.040
REM
0-0.1
0-0.1
0-0.1
V
0-0.5
0-0.5
0-0.5
Ti
0-0.1
0-0.1
0-0.1
Nb
0-0.3
0-2
0-0.3
Mg
0-0.1
0-0.01
0-0.01

0-0.15
0
0
Co
0-0.5
0
0
Fe and impurities
Balance
Balance
Balance


The amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe disclosed by Fujisawa overlap the claimed amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe, which is prima facie evidence of obviousness MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected claimed amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe from the amounts disclosed by Fujisawa since Fujisawa discloses the same utility throughout the disclosed ranges. Fujisawa teaches a balance of Fe and inevitable impurities ([0030]) and further teaches that its ingot is prepared by smelting ([0113]), which reads on a balance being iron and impurities resulting from the smelting. Furthermore, as set forth in the U.S.C. 112(b) rejection above, the claim is interpreted such that smelting is not required and impurities reads on “impurities resulting from the smelting.”
In addition, even though Fujisawa does not expressly teach the claimed formulas in claim 3, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper, 134 F.2d 630 (CCPA). In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al, 149 USPQ 685, 688.
Regarding claim 5, Fujisawa teaches cold-rolling its hot-rolled product ([0115]), which reads on performing a cold-forming operation. As discussed above regarding claim 3, Fujisawa teaches obtaining a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]), but does not explicitly state a bar. However, such classification of steel products merely differ in dimensions/shape. Note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).

	Regarding claim 23, Fujisawa teaches wherein a sheet having a thickness of from 1.5 to 10mm or a thick plate is obtained ([0113], [0195]), as discussed above regarding claim 1.
Regarding claim 26, Fujisawa teaches air cooling its hot-rolled product ([0015], [0017], [0187]), wherein its hot-rolled product may be a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]). As discussed above regarding claim 3, Fujisawa does not explicitly teach a bar. However, such classification of steel products merely differ in dimensions/shape. Note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Regarding claim 28, Fujisawa teaches annealing (i.e., performing a heat treatment) at temperatures ranging from 700-1300°C ([0114]), which overlaps with the instantly claimed range of between 900 and 1100°C, followed by air cooling ([0015], [0017], [0187]), which reads on quench cooling. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Fujisawa teaches heating to 900-1500°C and hot rolled at this temperature ([0113]) prior to annealing at 700-1300°C ([0114]). Fujisawa is silent as to cooling between the hot rolling step and the annealing step. However, as the annealing temperature is lower than the hot rolling temperature, the steel of Fujisawa would have had to be cooled prior to annealing. Further, to lower the temperature of the steel prior to annealing, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a known method of cooling, such as air cooling, which is described in Fujisawa achieve cooling ([0015], [0017], [0187]).
As discussed above regarding claim 3, Fujisawa teaches obtaining a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]), but does not explicitly state a bar or coil of wire stock. .
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the examples in Table 6 provide evidence that the claimed ICLR value of 30.5-33.1 is critical. Notably, heat 14441 (ILCR of 33), heat 14604 (ILCR of 30.9), and heat 8768 (Ilcr of 33.1) resulted in E1 pitting potentials of 0.165, 0.159, and 0.227, respectively, while comparative heats 14383 (ILCR of 28.7), 14660 (ILCR of 29.8) and 14382 (ILCR of 35.8) having a nickel content well above the claimed range, resulted in E1 pitting potentials of 0.049, 0.094, and 0.302, respectively. Applicant argues that these examples establish that the claimed ILCR range allows corrosion resistance which is as good as or better than reference standard 304l steel, while avoiding the extra costs of a high nickel content and the processing difficulties of high manganese content.
In response, Examiner notes that the cited paragraphs and examples do not provide sufficient evidence to demonstrate criticality of the process steps. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d). For example, Applicant has not shown data just outside of the lower bound of the range (e.g., ILCR of 30.4) and just outside of the upper bound of the range (e.g., 33.2). Furthermore, the ILCR formula is based on elements such as Cr, Mo, Ni which are well known to enhance corrosion resistance. For instance, Fujisawa teaches that Cr, Mo, and Ni enhance corrosion resistance ( [0086], [0088[, [0096]). Therefore, a higher ILCR value would be expected to have a higher corrosion .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734